DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/493,184, originally filed on 09/11/2019 claims foreign priority to CHINA 201710240279.4 filed on 04/13/2017 and is a 371 of PCT/CN2017/093839 filed on 07/21/2017.  

Response to Amendment
This office action is in response to Amendments submitted on 05/17/2021 wherein claims 1, 2, 4, 5, 7-10 are pending and ready for examination.  Claims 3 and 6 have been cancelled.  

Claim Objections
Claims 2, 4, and 5 are objected to because of the following informalities: 	
	Regarding claim 2 applicant used the term “the a first mixing circuit” and the term “the a second mixing circuit” (line 4).  Examiner believes this is a typographical error made in correcting an antecedent basis rejection.  Examiner respectfully suggests “the a first mixing circuit” should read “a first mixing circuit” and “the a second mixing circuit” should read “a second mixing circuit.”  However, it could be a different concept intended by the applicant, explanations are requested.  Appropriate correction is required.
	Regarding claim 4, applicant used the phrase “6 is the decimal correction term” (last line in claim 4).  Examiner believes this is a typographical error and respectfully suggests it should 
	Regarding claim 5, applicant used the phrase “the a three-point interpolation frequency measurement” (line 4).  Examiner believes this is a typographical error and respectfully suggests “the a three-point interpolation frequency” should read “the three-point interpolation frequency” because, as Examiner believes” “the a three-point interpolation frequency” is in reference to “three-point interpolation frequency measurement” claimed in claim 1 line 26-line 27.  However, it could be a different concept intended by the applicant, explanations are requested.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 

Regarding independent claim 1: The limitation “an extraction factor of the half-band filter is fixed at 2” (line 19-20) is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention.  The specification states “The extraction factor of the HB filter 32 is fixed at 2, and nearly half of its filter coefficients are zero, which can save half of the multipliers, and is very suitable for the application requirements where sampling rate is reduced by half” (¶ 0044).  The specification does not provide details as to exactly what is the “extraction factor of the HB filter” or what is the function of the “extraction factor of the HB filter” such that one of ordinary skill in the art could make and use the invention.

  Regarding independent claim 9: Claim 9 recites an analogous limitations, “an extraction factor of the half-band filter is fixed at 2” (line 15-16), and is therefore rejected under 112(a), failing to comply with the written description requirement, for the same reason as Claim 1, above.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding independent claim 1 and independent claim 9, applicant used the phrase “an extraction factor of the half-band filter is fixed at 2” (claim 1 line 19-20, claim 9 line 15-16).  Examiner is unclear as to meaning of “an extraction factor of the half-band filter.”  Based on the broadest reasonable interpretation Examiner will interpret “the extraction factor of the half-band filter” as sampling rate change or a decimation of the half-band filter.  
	Claims 1 and 9 have been examined based on the merits as best understood.

Regarding claims 2-8 and claim 10: Claims 2-8 are rejected under 112(b) as they depend from independent claim 1 and do not rectify the defect of independent claim 1 regarding “an extraction factor of the half-band filter is fixed at 2.”  Claim 10 is rejected under 112(b) as it depends from independent claim 9 and does not rectify the defect of independent claim 9 regarding “an extraction factor of the half-band filter is fixed at 2.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.	
	A high-precision frequency measuring system, comprising: 
	an analog-to-digital conversion module, receiving an analog intermediate frequency signal to convert the analog intermediate frequency signal into a digital intermediate frequency signal; 
	a frequency mixing module, wherein an input end of the frequency mixing module is connected to an output end of the analog-to-digital conversion module to generate two orthogonal local carriers to convert the digital intermediate frequency signal to a digital baseband signal; 

	a Fourier transform module, wherein an input end of the Fourier transform module is connected to an output end of the extraction filter module to obtain a frequency domain signal by performing discrete Fourier transform on a short data; 
	a frequency measurement module, wherein an input end of the frequency measurement module is connected to an output end of the Fourier transform module, to obtain a first frequency measurement value using three-point interpolation frequency measurement based on a maximum amplitude and two adjacent calculated values in a frequency domain signal of Fourier transform; 	a scanning module, wherein an input end of the scanning module is connected to an output end of the frequency measurement module, to calculate a said maximum amplitude point by point according to Fourier transform by taking the first frequency measurement value as a center and performing step scanning in a scanning range, so as to obtain a scanned second frequency measurement value; and 
select either the first frequency measurement value or the second frequency measurement value as a result of frequency measurement, wherein the selector includes an either-or circuit.  

Claim 9 is copied below, with the limitations belonging to an abstract idea being underlined.
	A high-precision frequency measuring method, comprising: 
	performing, by an analog-to-digital conversion circuit, analog-to-digital conversion of an analog intermediate frequency signal to generate a digital intermediate frequency signal; 
	using a frequency mixing module to generate two orthogonal local carriers, and converting the digital intermediate frequency signal to a digital baseband signal, wherein an input end of the frequency mixing module is connected to an output end of the analog-to- digital conversion circuit; 
	performing, by an extraction filter module, low-pass filtering and extraction of the digital baseband signal so as to reduce a data rate, wherein the extraction filter module comprises a cascaded integrator-comb filter, a half-band filter, a FIR filter, a variable extractor and a plurality of bypass selection circuits, wherein the cascaded integrator-comb filter, the half-band filter, the FIR filter and the variable extractor are end-to-end and sequentially connected, the cascaded integrator-comb filter, the half-band filter, the FIR filter and the variable extractor are all correspondingly connected in parallel with a bypass selection circuit, coefficients of the cascaded integrator-comb filter are all 1, an extraction factor of the half-band filter is fixed at 2, and a plurality of filter coefficients of the half-band filter is zero; 
performing discrete Fourier transform of a short data; 
	obtaining a first frequency measurement value using a three-point interpolation frequency measurement based on a maximum amplitude and two adjacent calculated values in a frequency domain signal of Fourier transform, wherein the three-point interpolation algorithm includes one or more of the following equations: 
            
                δ
                =
                
                    
                        P
                         
                        
                            
                                
                                    
                                        
                                            
                                                X
                                            
                                            
                                                k
                                                +
                                                1
                                            
                                        
                                    
                                
                                -
                                
                                    
                                        
                                            
                                                X
                                            
                                            
                                                k
                                                -
                                                1
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                X
                                            
                                            
                                                k
                                            
                                        
                                    
                                
                                +
                                
                                    
                                        
                                            
                                                X
                                            
                                            
                                                k
                                                +
                                                1
                                            
                                        
                                    
                                
                                +
                                
                                    
                                        
                                            
                                                X
                                            
                                            
                                                k
                                                -
                                                1
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        	(1)
                                                               
                δ
                =
                
                    
                         
                        
                            
                                
                                    
                                        
                                            
                                                X
                                            
                                            
                                                k
                                                +
                                                1
                                            
                                        
                                    
                                
                                -
                                
                                    
                                        
                                            
                                                X
                                            
                                            
                                                k
                                                -
                                                1
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                4
                                
                                    
                                        
                                            
                                                X
                                            
                                            
                                                k
                                            
                                        
                                    
                                
                                -
                                2
                                
                                    
                                        
                                            
                                                X
                                            
                                            
                                                k
                                                -
                                                1
                                            
                                        
                                    
                                
                                -
                                2
                                
                                    
                                        
                                            
                                                X
                                            
                                            
                                                k
                                                +
                                                1
                                            
                                        
                                    
                                
                            
                        
                    
                
            
                (2)                                                                  
                δ
                =
                -
                R
                e
                
                    
                        
                            
                                 
                                
                                    
                                        
                                            
                                                
                                                    
                                                        X
                                                    
                                                    
                                                        k
                                                        +
                                                        1
                                                    
                                                
                                                -
                                                X
                                            
                                            
                                                k
                                                -
                                                1
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        2
                                        
                                            
                                                X
                                            
                                            
                                                k
                                            
                                        
                                        -
                                        
                                            
                                                
                                                    
                                                        X
                                                    
                                                    
                                                        k
                                                        -
                                                        1
                                                    
                                                
                                                -
                                                X
                                            
                                            
                                                k
                                                +
                                                1
                                            
                                        
                                    
                                
                            
                        
                    
                
            
              (3)
                                                               
                δ
                =
                -
                R
                e
                
                    
                        
                            
                                Q
                                 
                                (
                                
                                    
                                        
                                            
                                                X
                                            
                                            
                                                k
                                                -
                                                1
                                            
                                        
                                        -
                                        X
                                    
                                    
                                        k
                                        +
                                        1
                                    
                                
                                )
                            
                            
                                
                                    
                                        2
                                        
                                            
                                                X
                                            
                                            
                                                k
                                            
                                        
                                        +
                                        
                                            
                                                
                                                    
                                                        X
                                                    
                                                    
                                                        k
                                                        -
                                                        1
                                                    
                                                
                                                +
                                                X
                                            
                                            
                                                k
                                                +
                                                1
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        	     (4) wherein Xk, Xk+1, and Xk-1 respectively represent discrete Fourier transform calculation results corresponding to Fk, Fk+1 and Fk-l, Fk represents the frequency corresponding to the point with the largest amplitude in the discrete Fourier transform operation result, Fk+1 and Fk-1 are two adjacent calculated frequencies of Fk, Re represents the real part, P and Q represent variable constants used to adjust the effects of different window functions, and 6 is the decimal correction term; 
	obtaining a scanned second frequency measurement value by calculating a maximum amplitude according to Fourier transform by taking the first frequency measurement value as the center and performing small frequency step in a scanning range; and 
	selecting, by a selector, either the first frequency measurement value or the second frequency measurement value as a result of frequency measurement, wherein the selector includes an either-or circuit.  

	In summary, the highlighted steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.
The additional elements in the claim have been left in normal font.  
	The additional limitations in relation to the computer, computer product, or computer system does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, 110 USPQ2d 1976, 1981 (2014).  The claim does not recite a particular machine applying or being used by the abstract idea.
	The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.)  
Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable particular technological process.) In all of these respects, the claim fails to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above considerations, the claim would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
	Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
	Therefore, claims 1 and 9 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.
Dependent claims 2, 4, 5, 7, 8, and 10 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional software limitations or as generic computer components performing generic computer functions. These do not help to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4, 5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liang Jie (hereafter Liang) CN 106405235A, in view of Jang et al. (hereinafter Jang), U.S. Pub. No. 2003/0105787 A1, in further view of Soman, U.S. Pat. No. 9,478,231 B1, in further view of Kroeger et al. (hereafter Kroeger), U.S. Pat No. 5,598,441, in further view of Ikeda Yasunari (hereafter Ikeda), JPH0787056A, in further view of Bomba, U.S. Patent No. 3,962,640, as evidenced by Joseph H. Rothweller, “Polyphase Quadrature Filters – A New Subband Coding Technique,” downloaded from https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=1172005, further evidenced by Embedded, “Understanding Cascaded Integrator-comb Filters,” downloaded from  https://www.embedded.com/understanding-cascaded-integrator-comb-filters/  and further evidenced by Park, A Real-Time Implementation of Half-Band Filters to Obtain 18-20 bit Resolution from the DAP56ADC16 Sigma-Delta A/D Converter, downloaded from https://ieeexplore.ieee.org/stamp/stamp.jsp?arnumber=116045. 
 
Regarding independent claim 1 Liang teaches:
	A high-precision frequency measuring system, comprising: 
	an analog-to-digital conversion module, receiving an analog intermediate frequency signal to convert the analog intermediate frequency signal into a digital intermediate frequency signal; 
	a frequency mixing module, wherein an input end of the frequency mixing module is connected to an output end of the analog-to-digital conversion module to generate two orthogonal local carriers to convert the digital intermediate frequency signal to a digital baseband signal; 
	an extraction filter module, wherein an input end of the extraction filter module is connected to an output end of the frequency mixing module to perform low-pass filtering and extraction of the digital baseband signal, so as to reduce a data rate;
	a Fourier transform module, wherein an input end of the Fourier transform module is connected to an output end of the extraction filter module to obtain a frequency domain signal by performing discrete Fourier transform on a short data (Liang teaches an analog to digital converted intermediate frequency signal being digitally down converted to be received in the Fourier transform processing unit then to the envelope unit to scan and detect the maximum amplitudes of the baseband signal, higher frequency measurement accuracy is due to controller controlling the frequency of the local oscillation signal, frequency in measured after DFT has occurred (fig 1, ¶ 0009 - ¶ 0047));
Liang does not teach:
	wherein the extraction filter module comprises a cascaded integrator-comb filter, a half-band filter, a FIR filter, a variable extractor and a plurality of bypass selection circuits, wherein the cascaded integrator-comb filter, the half-band filter, the FIR filter and the variable extractor are end-to- end and sequentially connected, the cascaded integrator-comb filter, the half-band filter, the FIR filter and the variable extractor are all correspondingly connected in parallel with a bypass selection circuit, coefficients of the cascaded integrator-comb filter are all 1, an extraction factor of the half-band filter is fixed at 2, and a plurality of filter coefficients of the half-band filter is zero; 
	a frequency measurement module, wherein an input end of the frequency measurement module is connected to an output end of the Fourier transform module, to obtain a first frequency measurement value using three-point interpolation frequency measurement based on a maximum amplitude and two adjacent calculated values in a frequency domain signal of Fourier transform; 	a scanning module, wherein an input end of the scanning module is connected to an output end of the frequency measurement module, to calculate a said maximum amplitude point by point according to Fourier transform by taking the first frequency measurement value as a center and performing step scanning in a scanning range, so as to obtain a scanned second frequency measurement value; and 

Jang teaches:
	wherein the extraction filter module comprises a cascaded integrator-comb filter, a half-band filter, a FIR filter, a variable extractor and a plurality of bypass selection circuits, wherein the cascaded integrator-comb filter, the half-band filter, the FIR filter and the variable extractor are end-to- end and sequentially connected (Jang, fig 8, ¶ 0076, “CIC filter” reads on a “cascaded integrator-comb filter,” “Polyphase FIR Halfband Filter” reads on “variable extractor” as a “Polyphase FIR Halfband Filter” desamples a signal “without loss of information” which corresponds to the function of the “variable extraction circuit” stated in the specification, (specification, ¶ 0044, “”variable extraction circuit 34 can further reduce the data rate”) as evidenced by Rothweller (Rothweller, page 1),   
	coefficients of the cascaded integrator-comb filter are all 1, an extraction factor of the half-band filter is fixed at 2, and a plurality of filter coefficients of the half-band filter is zero (Jang, fig 8, The specification states “Due to that the coefficients of CIC filter 31 are all 1, therefore, the hardware implementation is very simple with only addition and subtraction operation” (¶ 0044). However, a person of ordinary skill in the art understands that CIC filters only use the arithmetic operations of addition and subtraction as evidenced by Embedded, (Embedded page 1).  Therefore all CIC filters have coefficients of 1.  Fig. 8 depicts the decimation factor as “Decimate” which reads on “extraction factor.”  “Decimate up to 32.”  A person of ordinary skill in the art would understand that half-band filters have a decimation factor of 2 with half of the coefficients being zero as evidenced by Park, (Park, § V Half-band filter design); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spectrum analysis and data processing method as disclosed by Liang by including the CIC filter, HB filter, FIR filter, and variable extractor as taught by Jang in order to provide “a low-power and high-speed digital filter and a filter design method therefore capable of decreasing a manufacturing cost (Jang, ¶ 0032).
Soman teaches:
	the cascaded integrator-comb filter, the half-band filter, the FIR filter and the variable extractor are all correspondingly connected in parallel with a bypass selection circuit (Soman, fig 2B, col 9 line 23-33, Soman teaches a “bypass selection circuit” in that the filters may be selected (col 9 line 27-29) where the “first filter includes a cascaded integrator-cob (CIC)” and “the second filter includes at least one of : a half-band filter and a finite impulse response (FIR) filter” which implies it could be both (claim10 and claim 11)),
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spectrum analysis and data processing method as disclosed by Liang by including a filter bypass selection circuit Soman in order to provide a method and apparatus which includes a filtering system that “have low power consumption and low silicon area and high performance” (Soman col 15 line 5-13).  
Kroeger teaches:
	a frequency measurement module, wherein an input end of the frequency measurement module is connected to an output end of the Fourier transform module, to obtain a first frequency measurement value using three-point interpolation frequency measurement based on a maximum (Kroeger, fig 1, fig 3, 3A, fig 8, abstract, col 5 line 43-col 6 line 3, col 6 line 63–col 7 line 38, col 7 line 64-col 8 line 11, Kroeger teaches a “three point interpolation” to obtains a frequency.  “Modem processor (38)” reads on “frequency measurement module” and according to fig 3 and fig 3A the step of determining a frequency using “three point interpolation” occurs after FFT. Amplitude is used in determining “an inexact estimate of the carrier frequency” (col 7 line 4-6) and “inexact estimate of the carrier frequency” or a “gross carrier wave frequency” is used to determine a “more accurate carrier wave frequency using three point interpolation” therefore the “more accurate carrier wave frequency” is determined using amplitude (col 7 line 19-22). Fig. 8 depicts the “two adjacent calculated values.”); 	
	a scanning module, wherein an input end of the scanning module is connected to an output end of the frequency measurement module, to calculate a said maximum amplitude point by point according to Fourier transform by taking the first frequency measurement value as a center and performing step scanning in a scanning range, so as to obtain a scanned second frequency measurement value (Kroeger, col 7 line 19-col 8 line 11, fig 3, 3A, 3B, fig 8, Kroeger teaches calculating “said maximum amplitude point by point.” (col 8 line 3-11).  Kroeger also teaches using three point interpolation to determine a “more accurate frequency” which reads on “corresponding second frequency measurement value.” (col 7 line 19-22)); and 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spectrum analysis and data processing method as disclosed by Liang by including the three point interpolation to determine a frequency measurement value as disclosed by Kroeger in order to provide a system and apparatus “for    
Ikeda teaches:
	a selector, wherein an input end of the selector is respectively connected to output ends of the frequency measurement module and the scanning module, to select either the first frequency measurement value or the second frequency measurement value as a result of frequency measurement (Ikeda, selection circuit 1532 selects a signal based on the comparison circuit 1552 (fig 2, ¶ 0082)),
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spectrum analysis and data processing method as disclosed by Liang by including the selection of a signal as taught by Ikeda in order to provide a system where “it is possible to obtain a highly reliable demodulated data” (Ikeda, ¶ 0095).  
Bomba teaches:
	“wherein the selector includes an either-or circuit” (Bomba teaches selection of a frequency starts with an OR gate, OR gate reads on “either or circuit,” “locked on the desired frequency” implies a “selector” (col 4 line 57 – col 5 line 36).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spectrum analysis and data processing method as disclosed by Liang by including the selector including an either-or circuit as disclosed by Bomba in order to provide “a tuning system adaptable to integration circuit techniques and low construction cost” (Bomba, col 1 line 40-45).   

Regarding claim 2 Liang as modified teaches:
fig 1, mixer 11 and 41 are connected to an oscillator (“synthesizer”), and are used to orthogonally convert the digital signal, (fig 1, ¶ 0014, ¶ 0042)).

Regarding claim 4 Liang as modified does not teach:
	wherein the frequency measurement module comprises an amplitude sorting circuit and a three-point interpolation circuit, and the amplitude sorting circuit obtains the maximum amplitude by sorting amplitudes obtained by the discrete Fourier transform, and; the three-point interpolation circuit obtains the first frequency measurement value by using a three-point interpolation algorithm based on the maximum amplitude and its two adjacent calculated values, wherein the three-point interpolation algorithm includes one or more of the following equations: 

                        
                            δ
                            =
                            
                                
                                    P
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    	(1)
                                                                           
                            δ
                            =
                            
                                
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            4
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                
                                            
                                            -
                                            2
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                            -
                                            2
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                            (2)                                                                              
                            δ
                            =
                            -
                            R
                            e
                            
                                
                                    
                                        
                                             
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    X
                                                                
                                                                
                                                                    k
                                                                    +
                                                                    1
                                                                
                                                            
                                                            -
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    2
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            
                                                                
                                                                    X
                                                                
                                                                
                                                                    k
                                                                    -
                                                                    1
                                                                
                                                            
                                                            -
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                          (3)
                                                                           
                            δ
                            =
                            -
                            R
                            e
                            
                                
                                    
                                        
                                            Q
                                             
                                            (
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                    -
                                                    X
                                                
                                                
                                                    k
                                                    +
                                                    1
                                                
                                            
                                            )
                                        
                                        
                                            
                                                
                                                    2
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            
                                                                
                                                                    X
                                                                
                                                                
                                                                    k
                                                                    -
                                                                    1
                                                                
                                                            
                                                            +
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    	     (4)[AltContent: rect] wherein Xk, Xk+1, and Xk-1 respectively represent discrete Fourier transform calculation results k, Fk+1 and Fk-l, Fk represents the frequency corresponding to the point with the largest amplitude in the discrete Fourier transform operation result, Fk+1 and Fk-1 are two adjacent calculated frequencies of Fk, Re represents the real part, P and Q represent variable constants used to adjust the effects of different window functions, and 6 is the decimal correction term.   
Kroeger teaches:
  	wherein the frequency measurement module comprises an amplitude sorting circuit and a three-point interpolation circuit, and the amplitude sorting circuit obtains the maximum amplitude by sorting amplitudes obtained by the discrete Fourier transform, and; the three-point interpolation circuit obtains the first frequency measurement value by using a three-point interpolation algorithm based on the maximum amplitude and its two adjacent calculated values, wherein the three-point interpolation algorithm includes one or more of the following equations: 

                        
                            δ
                            =
                            
                                
                                    P
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    	(1)
                                                                           
                            δ
                            =
                            
                                
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            4
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                
                                            
                                            -
                                            2
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                            -
                                            2
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                            (2)                                                                              
                            δ
                            =
                            -
                            R
                            e
                            
                                
                                    
                                        
                                             
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    X
                                                                
                                                                
                                                                    k
                                                                    +
                                                                    1
                                                                
                                                            
                                                            -
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    2
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            
                                                                
                                                                    X
                                                                
                                                                
                                                                    k
                                                                    -
                                                                    1
                                                                
                                                            
                                                            -
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                          (3)
                                                                           
                            δ
                            =
                            -
                            R
                            e
                            
                                
                                    
                                        
                                            Q
                                             
                                            (
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                    -
                                                    X
                                                
                                                
                                                    k
                                                    +
                                                    1
                                                
                                            
                                            )
                                        
                                        
                                            
                                                
                                                    2
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            
                                                                
                                                                    X
                                                                
                                                                
                                                                    k
                                                                    -
                                                                    1
                                                                
                                                            
                                                            +
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    	     (4)[AltContent: rect] wherein Xk, Xk+1, and Xk-1 respectively represent discrete Fourier transform calculation results corresponding to Fk, Fk+1 and Fk-l, Fk represents the frequency corresponding to the point with the largest amplitude in the discrete Fourier transform operation result, Fk+1 and Fk-1 are two adjacent calculated frequencies of Fk, Re represents the real part, P and Q represent variable constants used to adjust the effects of different window functions, and 6 is the decimal correction term (Kroeger, fig 3, 3A, 3B, fig 8, col 7 line 19 – col 9 line 11, Kroeger teaches “the modem processor 38 determines a more accurate carrier wave frequency using three point interpolation as described below”(col 7 line 19-22).   Equation 4,                          
                            R
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    1
                                                
                                                /
                                                
                                                    4
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            τ
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    ∙
                                    
                                        
                                            
                                                
                                                    b
                                                    i
                                                    n
                                                
                                                
                                                    m
                                                    +
                                                    
                                                        
                                                            1
                                                        
                                                        /
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    b
                                                    i
                                                    n
                                                
                                                
                                                    m
                                                    -
                                                    
                                                        
                                                            1
                                                        
                                                        /
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    b
                                                    i
                                                    n
                                                
                                                
                                                    m
                                                    +
                                                    
                                                        
                                                            1
                                                        
                                                        /
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    b
                                                    i
                                                    n
                                                
                                                
                                                    m
                                                    -
                                                    
                                                        
                                                            1
                                                        
                                                        /
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    -
                                    2
                                    
                                        
                                            
                                                
                                                    b
                                                    i
                                                    n
                                                
                                                
                                                    m
                                                
                                            
                                        
                                    
                                
                            
                        
                     reads on equation 3 above where R = δ, bin = X, m=k, and                         
                            
                                
                                    1
                                
                                /
                                
                                    4
                                    
                                        
                                            N
                                        
                                        
                                            τ
                                        
                                    
                                
                            
                        
                     is a constant coefficient.       
.                        
                             
                            
                                
                                    b
                                    i
                                    n
                                
                                
                                    m
                                    +
                                    
                                        
                                            1
                                        
                                        /
                                        
                                            2
                                        
                                    
                                
                            
                        
                     ,                         
                            
                                
                                    b
                                    i
                                    n
                                
                                
                                    m
                                    +
                                    
                                        
                                            1
                                        
                                        /
                                        
                                            2
                                        
                                    
                                
                            
                        
                     ,                         
                            
                                
                                    b
                                    i
                                    n
                                
                                
                                    m
                                
                            
                        
                      represent “discrete Fourier transform calculations” (fig 8, col 7 line 19-35).   
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spectrum analysis and data processing method as disclosed by Liang by including the three point interpolation for obtaining a frequency measurement value as disclosed Kroeger in order to provide a system and apparatus “for estimating the frequency of a carrier wave that minimizes the effect of fading, noise, and Doppler shift” (Kroeger, col 3 line 19-22).        

Regarding claim 5 Liang as modified does not teach:
	the scanning module includes a fine scanning circuit, which calculates the maximum amplitude point according to Fourier transform by taking the first frequency measurement value obtained by the a three-point interpolation frequency measurement as the center and performing small frequency step in the scanning range, so as to obtain a corresponding second frequency measurement value, wherein the three-point interpolation algorithm includes one or more of the following equations: 
                        
                            δ
                            =
                            
                                
                                    P
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    	(1)
                        
                            δ
                            =
                            
                                
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            4
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                
                                            
                                            -
                                            2
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                            -
                                            2
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                            (2)                                                                              
                            δ
                            =
                            -
                            R
                            e
                            
                                
                                    
                                        
                                             
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    X
                                                                
                                                                
                                                                    k
                                                                    +
                                                                    1
                                                                
                                                            
                                                            -
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    2
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            
                                                                
                                                                    X
                                                                
                                                                
                                                                    k
                                                                    -
                                                                    1
                                                                
                                                            
                                                            -
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                          (3)
                                                                           
                            δ
                            =
                            -
                            R
                            e
                            
                                
                                    
                                        
                                            Q
                                             
                                            (
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                    -
                                                    X
                                                
                                                
                                                    k
                                                    +
                                                    1
                                                
                                            
                                            )
                                        
                                        
                                            
                                                
                                                    2
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            
                                                                
                                                                    X
                                                                
                                                                
                                                                    k
                                                                    -
                                                                    1
                                                                
                                                            
                                                            +
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    	     (4) wherein Xk, Xk+1, and Xk-1 respectively represent discrete Fourier transform calculation results corresponding to Fk, Fk+1 and Fk-1, Fk represents the frequency corresponding to the point with the largest amplitude in the discrete Fourier transform operation result, Fk+1 and Fk-1 are two adjacent calculated frequencies of Fk, Re represents the real part, P and Q represent variable constants used to adjust the effects of different window functions, and 6 is the decimal correction term.  
Kroeger teaches:
	the scanning module includes a fine scanning circuit, which calculates the maximum amplitude point according to Fourier transform by taking the first frequency measurement value obtained by the a three-point interpolation frequency measurement as the center and performing small frequency step in the scanning range, so as to obtain a corresponding second frequency measurement value, wherein the three-point interpolation algorithm includes one or more of the following equations: 
                        
                            δ
                            =
                            
                                
                                    P
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    	(1)
                                                                           
                            δ
                            =
                            
                                
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            4
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                
                                            
                                            -
                                            2
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                            -
                                            2
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                            (2)                                                                              
                            δ
                            =
                            -
                            R
                            e
                            
                                
                                    
                                        
                                             
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    X
                                                                
                                                                
                                                                    k
                                                                    +
                                                                    1
                                                                
                                                            
                                                            -
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    2
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            
                                                                
                                                                    X
                                                                
                                                                
                                                                    k
                                                                    -
                                                                    1
                                                                
                                                            
                                                            -
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                          (3)
                                                                           
                            δ
                            =
                            -
                            R
                            e
                            
                                
                                    
                                        
                                            Q
                                             
                                            (
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                    -
                                                    X
                                                
                                                
                                                    k
                                                    +
                                                    1
                                                
                                            
                                            )
                                        
                                        
                                            
                                                
                                                    2
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            
                                                                
                                                                    X
                                                                
                                                                
                                                                    k
                                                                    -
                                                                    1
                                                                
                                                            
                                                            +
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    	     (4) wherein Xk, Xk+1, and Xk-1 respectively represent discrete Fourier transform calculation results k, Fk+1 and Fk-l, Fk represents the frequency corresponding to the point with the largest amplitude in the discrete Fourier transform operation result, Fk+1 and Fk-1 are two adjacent calculated frequencies of Fk, Re represents the real part, P and Q represent variable constants used to adjust the effects of different window functions, and 6 is the decimal correction term (Kroeger, col 7 line 19-col 8 line 11, fig 3, 3A, 3B, fig 8, Kroeger teaches calculating “a more accurate carrier wave frequency using three point interpolation as described below” (col 7 line 20-22) where “the more accurate carrier wave frequency” reads on “the first frequency measurement value” which is “obtained by the a three-point interpolation.”  Fig 8 depicts the “corresponding second frequency measurement value.”  “Maximum amplitude” is determined (col 8 line 2-11).  Equation 4,                          
                            R
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    1
                                                
                                                /
                                                
                                                    4
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            τ
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    ∙
                                    
                                        
                                            
                                                
                                                    b
                                                    i
                                                    n
                                                
                                                
                                                    m
                                                    +
                                                    
                                                        
                                                            1
                                                        
                                                        /
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    b
                                                    i
                                                    n
                                                
                                                
                                                    m
                                                    -
                                                    
                                                        
                                                            1
                                                        
                                                        /
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    b
                                                    i
                                                    n
                                                
                                                
                                                    m
                                                    +
                                                    
                                                        
                                                            1
                                                        
                                                        /
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    b
                                                    i
                                                    n
                                                
                                                
                                                    m
                                                    -
                                                    
                                                        
                                                            1
                                                        
                                                        /
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    -
                                    2
                                    
                                        
                                            
                                                
                                                    b
                                                    i
                                                    n
                                                
                                                
                                                    m
                                                
                                            
                                        
                                    
                                
                            
                        
                     reads on equation 3 above where R = δ, bin = X, m=k, and                         
                            
                                
                                    1
                                
                                /
                                
                                    4
                                    
                                        
                                            N
                                        
                                        
                                            τ
                                        
                                    
                                
                            
                        
                     is a constant coefficient.                          
                             
                            
                                
                                    b
                                    i
                                    n
                                
                                
                                    m
                                    +
                                    
                                        
                                            1
                                        
                                        /
                                        
                                            2
                                        
                                    
                                
                            
                        
                     ,                         
                            
                                
                                    b
                                    i
                                    n
                                
                                
                                    m
                                    +
                                    
                                        
                                            1
                                        
                                        /
                                        
                                            2
                                        
                                    
                                
                            
                        
                     ,                         
                            
                                
                                    b
                                    i
                                    n
                                
                                
                                    m
                                
                            
                        
                      represent “discrete Fourier transform calculations” (fig 8, col 7 line 19-35).   
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spectrum analysis and data processing method as disclosed by Liang by including determining maximum amplitude as disclosed Kroeger in order to provide a system and apparatus “for estimating the frequency of a carrier wave that minimizes the effect of fading, noise, and Doppler shift” (Kroeger, col 3 line 19-22).        
   
Regarding claim 7 Liang as modified teaches: 
	“further comprising: a parameter configuration module, performing parameter configuration on a data length in the Fourier transform module, an extraction multiple in the extraction filter module, a filter coefficient and a bypass selection circuit according to externally input configuration information”  (Liang, “superheterodyne scanning structure” implies is being performed, “data processing is realized within a smaller bandwidth” therefore configuration is done on “data length”, ¶ 0030)).

Regarding claim 8 Liang as modified does not teach:
	“further comprising: a clock module, generating clock signals required by each module according to said configuration information input externally.”
Ikeda teaches:
	“further comprising: a clock module, generating clock signals required by each module according to said configuration information input externally” (Ikeda teaches “processing based on the clock signal input” (¶ 0077)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spectrum analysis and data processing method as disclosed by Liang by including a clock as taught by Ikeda in order to provide a system where “it is possible to obtain a highly reliable demodulated data” (Ikeda, ¶ 0095).  

Regarding independent claim 9 Liang teaches:
	A high-precision frequency measuring method, comprising: 
	performing, by an analog-to-digital conversion circuit, analog-to-digital conversion of an analog intermediate frequency signal to generate a digital intermediate frequency signal; 
	using a frequency mixing module to generate two orthogonal local carriers, and converting the digital intermediate frequency signal to a digital baseband signal, wherein an input end of the frequency mixing module is connected to an output end of the analog-to- digital conversion circuit; 

	obtaining a corresponding frequency domain signal by performing discrete Fourier transform of a short data (Liang teaches an analog to digital converted intermediate frequency signal being digitally down converted to be received in the Fourier transform processing unit then to the envelope unit to scan and detect the maximum amplitudes of the baseband signal, higher frequency measurement accuracy is due to controller controlling the frequency of the local oscillation signal, frequency in measured after DFT has occurred (fig 1, ¶ 0009 - ¶ 0047));
Liang does not teach:
	wherein the extraction filter module comprises a cascaded integrator-comb filter, a half-band filter, a FIR filter, a variable extractor and a plurality of bypass selection circuits, wherein the cascaded integrator-comb filter, the half-band filter, the FIR filter and the variable extractor are end-to-end and sequentially connected, the cascaded integrator-comb filter, the half-band filter, the FIR filter and the variable extractor are all correspondingly connected in parallel with a bypass selection circuit, coefficients of the cascaded integrator-comb filter are all 1, an extraction factor of the half-band filter is fixed at 2, and a plurality of filter coefficients of the half-band filter is zero; 
	obtaining a first frequency measurement value using a three-point interpolation frequency measurement based on a maximum amplitude and two adjacent calculated values in a frequency domain signal of Fourier transform, wherein the three-point interpolation algorithm includes one or more of the following equations: 
                        
                            δ
                            =
                            
                                
                                    P
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    	(1)
                        
                            δ
                            =
                            
                                
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            4
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                
                                            
                                            -
                                            2
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                            -
                                            2
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                            (2)                                                                              
                            δ
                            =
                            -
                            R
                            e
                            
                                
                                    
                                        
                                             
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    X
                                                                
                                                                
                                                                    k
                                                                    +
                                                                    1
                                                                
                                                            
                                                            -
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    2
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            
                                                                
                                                                    X
                                                                
                                                                
                                                                    k
                                                                    -
                                                                    1
                                                                
                                                            
                                                            -
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                          (3)
                                                                           
                            δ
                            =
                            -
                            R
                            e
                            
                                
                                    
                                        
                                            Q
                                             
                                            (
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                    -
                                                    X
                                                
                                                
                                                    k
                                                    +
                                                    1
                                                
                                            
                                            )
                                        
                                        
                                            
                                                
                                                    2
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            
                                                                
                                                                    X
                                                                
                                                                
                                                                    k
                                                                    -
                                                                    1
                                                                
                                                            
                                                            +
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    	     (4) wherein Xk, Xk+1, and Xk-1 respectively represent discrete Fourier transform calculation results corresponding to Fk, Fk+1 and Fk-l, Fk represents the frequency corresponding to the point with the largest amplitude in the discrete Fourier transform operation result, Fk+1 and Fk-1 are two adjacent calculated frequencies of Fk, Re represents the real part, P and Q represent variable constants used to adjust the effects of different window functions, and 6 is the decimal correction term; 
	obtaining a scanned second frequency measurement value by calculating a maximum amplitude according to Fourier transform by taking the first frequency measurement value as the center and performing small frequency step in a scanning range; and 
	selecting, by a selector, either the first frequency measurement value or the second frequency measurement value as a result of frequency measurement, wherein the selector includes an either-or circuit.  
Jang teaches:
	wherein the extraction filter module comprises a cascaded integrator-comb filter, a half-band filter, a FIR filter, a variable extractor and a plurality of bypass selection circuits, wherein the cascaded integrator-comb filter, the half-band filter, the FIR filter and the variable extractor are end-to-end and sequentially connected (Jang, fig 8, ¶ 0076, “CIC filter” reads on a “cascaded integrator-comb filter,” “Polyphase FIR Halfband Filter” reads on “variable extractor” as a “Polyphase FIR Halfband Filter” desamples a signal “without loss of information” which corresponds to the function of the “variable extraction circuit” stated in the specification, (specification, ¶ 0044, “”variable extraction circuit 34 can further reduce the data rate”) as evidenced by Rothweller (Rothweller, page 1),   
	coefficients of the cascaded integrator-comb filter are all 1, an extraction factor of the half-band filter is fixed at 2, and a plurality of filter coefficients of the half-band filter is zero (Jang, fig 8, The specification states “Due to that the coefficients of CIC filter 31 are all 1, therefore, the hardware implementation is very simple with only addition and subtraction operation” (¶ 0044). However, a person of ordinary skill in the art understands that CIC filters only use the arithmetic operations of addition and subtraction as evidenced by Embedded, (Embedded page 1).  Therefore all CIC filters have coefficients of 1.  Fig. 8 depicts the decimation factor as “Decimate” which reads on “extraction factor.”  “Decimate up to 32.” implies a decimation factor of at least 2.  A person of ordinary skill in the art would understand that half-band filters have a decimation factor of 2 with half of the coefficients being zero as evidenced by Park, (Park, § V Half-band filter design); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spectrum analysis and data processing method as disclosed by Liang by including the CIC filter, HB filter, FIR filter, and variable extractor as taught by Jang in order to provide “a low-power and high-speed digital filter and a filter design method therefore capable of decreasing a manufacturing cost (Jang, ¶ 0032).
Soman teaches:
 	the cascaded integrator-comb filter, the half-band filter, the FIR filter and the variable extractor are all correspondingly connected in parallel with a bypass selection circuit (Soman, fig 2B, col 9 line 23-33, Soman teaches a “bypass selection circuit” in that the filters may be selected (col 9 line 27-29) where the “first filter includes a cascaded integrator-cob (CIC)” and “the second filter includes at least one of : a half-band filter and a finite impulse response (FIR) filter” which implies it could be both (claim10 and claim 11)),
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spectrum analysis and data processing method as disclosed by Liang by including a filter bypass selection circuit Soman in order to provide a method and apparatus which includes a filtering system that “have low power consumption and low silicon area and high performance” (Soman col 15 line 5-13).  
Kroeger teaches:
	obtaining a first frequency measurement value using a three-point interpolation frequency measurement based on a maximum amplitude and two adjacent calculated values in a frequency domain signal of Fourier transform, wherein the three-point interpolation algorithm includes one or more of the following equations: 
                        
                            δ
                            =
                            
                                
                                    P
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    	(1)
                                                                           
                            δ
                            =
                            
                                
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            4
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                
                                            
                                            -
                                            2
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                            -
                                            2
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                            (2)                                                                              
                            δ
                            =
                            -
                            R
                            e
                            
                                
                                    
                                        
                                             
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    X
                                                                
                                                                
                                                                    k
                                                                    +
                                                                    1
                                                                
                                                            
                                                            -
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    2
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            
                                                                
                                                                    X
                                                                
                                                                
                                                                    k
                                                                    -
                                                                    1
                                                                
                                                            
                                                            -
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                          (3)
                                                                           
                            δ
                            =
                            -
                            R
                            e
                            
                                
                                    
                                        
                                            Q
                                             
                                            (
                                            
                                                
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                    -
                                                    X
                                                
                                                
                                                    k
                                                    +
                                                    1
                                                
                                            
                                            )
                                        
                                        
                                            
                                                
                                                    2
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            
                                                                
                                                                    X
                                                                
                                                                
                                                                    k
                                                                    -
                                                                    1
                                                                
                                                            
                                                            +
                                                            X
                                                        
                                                        
                                                            k
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    	     (4)wherein Xk, Xk+1, and Xk-1 respectively represent discrete Fourier transform calculation results corresponding to Fk, Fk+1 and Fk-l, Fk represents the frequency corresponding to the point with the largest amplitude in the discrete Fourier transform operation result, Fk+1 and Fk-1 are two adjacent calculated frequencies of Fk, Re represents the real part, P and Q represent variable constants used to adjust the effects of different window functions, and 6 is the decimal correction term (Kroeger, col 7 line 19-col 8 line 11, fig 3, 3A, 3B, fig 8, Kroeger teaches calculating “a more accurate carrier wave frequency using three point interpolation as described below” (col 7 line 20-22) where “the more accurate carrier wave frequency” reads on “the first frequency measurement value” which is “obtained by the a three-point interpolation.”  Fig 8 depicts the “corresponding second frequency measurement value.”  “Maximum amplitude” is determined (col 8 line 2-11).  Equation 4,                          
                            R
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    1
                                                
                                                /
                                                
                                                    4
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            τ
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    ∙
                                    
                                        
                                            
                                                
                                                    b
                                                    i
                                                    n
                                                
                                                
                                                    m
                                                    +
                                                    
                                                        
                                                            1
                                                        
                                                        /
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    b
                                                    i
                                                    n
                                                
                                                
                                                    m
                                                    -
                                                    
                                                        
                                                            1
                                                        
                                                        /
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    b
                                                    i
                                                    n
                                                
                                                
                                                    m
                                                    +
                                                    
                                                        
                                                            1
                                                        
                                                        /
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    b
                                                    i
                                                    n
                                                
                                                
                                                    m
                                                    -
                                                    
                                                        
                                                            1
                                                        
                                                        /
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    -
                                    2
                                    
                                        
                                            
                                                
                                                    b
                                                    i
                                                    n
                                                
                                                
                                                    m
                                                
                                            
                                        
                                    
                                
                            
                        
                     reads on equation 3 above where R = δ, bin = X, m=k, and                         
                            
                                
                                    1
                                
                                /
                                
                                    4
                                    
                                        
                                            N
                                        
                                        
                                            τ
                                        
                                    
                                
                            
                        
                     is a constant coefficient.                         
                             
                            
                                
                                    b
                                    i
                                    n
                                
                                
                                    m
                                    +
                                    
                                        
                                            1
                                        
                                        /
                                        
                                            2
                                        
                                    
                                
                            
                        
                     ,                         
                            
                                
                                    b
                                    i
                                    n
                                
                                
                                    m
                                    +
                                    
                                        
                                            1
                                        
                                        /
                                        
                                            2
                                        
                                    
                                
                            
                        
                     ,                         
                            
                                
                                    b
                                    i
                                    n
                                
                                
                                    m
                                
                            
                        
                      represent “discrete Fourier transform calculations” (fig 8, col 7 line 19-35)).   
	obtaining a scanned second frequency measurement value by calculating a maximum amplitude according to Fourier transform by taking the first frequency measurement value as the center and performing small frequency step in a scanning range (Kroeger, col 7 line 19-col 8 line 55, fig 8, Kroeger teaches calculating “said maximum amplitude point by point.” (col 8 line 3-11).  Kroeger also teaches using three point interpolation to determine to solve for vo the unknown of interest that leads to the “frequency of the mth bin to yield a stored quantity representing estimated frequency of the carrier wave” (col 8 line 52-55) which reads on “corresponding second frequency measurement value.”); and 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spectrum analysis and data processing method as disclosed by Liang by including the three point interpolation and determining maximum amplitude as disclosed Kroeger in order to provide a system and apparatus “for estimating the frequency of a carrier wave that minimizes the effect of fading, noise, and Doppler shift” (Kroeger, col 3 line 19-22).        
Ikeda teaches:	
, by a selector, either the first frequency measurement value or the second frequency measurement value as a result of frequency measurement (Ikeda, selection circuit 1532 selects a signal based on the comparison circuit 1552 (fig 2, ¶ 0082)),
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spectrum analysis and data processing method as disclosed by Liang by including the selection of a signal as taught by Ikeda in order to provide a system where “it is possible to obtain a highly reliable demodulated data” (Ikeda, ¶ 0095).  
Bomba teaches:
	“wherein the selector includes an either-or circuit” (Bomba teaches selection of a frequency starts with an OR gate, OR gate reads on “either or circuit,” “locked on the desired frequency” implies a “selector” (col 4 line 57 – col 5 line 36).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spectrum analysis and data processing method as disclosed by Liang by including the selector including an either-or circuit as disclosed by Bomba in order to provide “a tuning system adaptable to integration circuit techniques and low construction cost” (Bomba, col 1 line 40-45).   

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liang as modified  as applied to claim 9 above, and as evidenced by Wang, “Formulation of DFT” downloaded from http://fourier.eng.hmc.edu/e59/lectures/e59/node21.html.

Regarding claim 10 the Liang as modified does not teaches:

                        
                            X
                            
                                
                                    m
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        0
                                    
                                    
                                        N
                                        -
                                        1
                                    
                                
                                
                                    x
                                    
                                        
                                            n
                                        
                                    
                                
                            
                            
                                
                                    e
                                
                                
                                    
                                        
                                            -
                                            j
                                            2
                                            π
                                            m
                                            n
                                        
                                        
                                            N
                                        
                                    
                                
                            
                        
                    [AltContent: rect] 	wherein x[n] is a data sequence, a frequency corresponding to a point with a largest amplitude in X[m] is a measurement result, m is a decimal, and its value represents a scanned frequency point
Kroeger teaches:
	determining the scanning range and a scanning step m, taking the first frequency measurement value as the center in the scanning range; performing scanning calculations according to the following equation: 
                        
                            X
                            
                                
                                    m
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        0
                                    
                                    
                                        N
                                        -
                                        1
                                    
                                
                                
                                    x
                                    
                                        
                                            n
                                        
                                    
                                
                            
                            
                                
                                    e
                                
                                
                                    
                                        
                                            -
                                            j
                                            2
                                            π
                                            m
                                            n
                                        
                                        
                                            N
                                        
                                    
                                
                            
                        
                    [AltContent: rect] 	wherein x[n] is a data sequence, a frequency corresponding to a point with a largest amplitude in X[m] is a measurement result, m is a decimal, and its value represents a scanned frequency point (Kroeger, fig 8. col 7 line 19-line 31, The discrete Fourier transform equation is well known in the art and it would be obvious for a person skilled in the art to use the well-known discrete Fourier transform equation when applying a discrete Fourier transform as evidenced by Wang (Wang, page 1)).  

Response to Amendment
Applicant’s arguments filed 05/17/2021 have been fully considered but they are not persuasive.

Regarding I.  Objection to the Drawings page 12 of applicant’s remarks, based on the applicant’s arguments and the changes made to the drawings, the objection has been withdrawn.

Regarding II. Objection to the Specification page 12 of applicant’s remarks, based on applicant’s arguments and the changes made to the specification, the objection has been withdrawn.

Regarding III Claim Objections page 12 of applicant’s remarks, based on applicant’s arguments and the changes made to claim 10, the objection has been withdrawn.

Regarding IV. 35 U.S.C. § 112(a) Rejections pages 12-14 of applicant’s remarks, based on applicant’s arguments and consultation the rejection regarding claim 1 and claim 9 has been withdrawn.

Regarding V.  35 U.S.C. § 112(b) Rejections page 14 of applicant’s remarks, based on applicant’s arguments and the changes made to claims 1, 2, 5, and 8-10 the 35 U.S.C. 112(b) rejections have been withdrawn for claims 1, 2, 5, and 8-10.

Regarding VI.  35 U.S.C. § 101 Rejections page 14-19 of applicant’s remarks.  Based on consultation and consideration, the amendments made to independent claim 1 and independent claim 9 are not sufficient to overcome the 35 U.S.C. 101 rejection as the abstract idea lacks integration into a practical implementation.  Therefore the 35 U.S.C. 101 rejection has not been withdrawn.  Applicant has amended independent claim 1 and independent claim 9 by adding several different types of filters and their properties.  However, the claims still lack a “specific and substantial utility” as a claimed invention must have.  Additionally, “the use of a complex invention as landfill” does not constitute a “specific and substantial utility” (see MPEP 2107 II B 1 i).  

Regarding VII.  35 U.S.C. § 103 Rejections, page 19-21 of applicant’s remarks.  Applicant’s arguments have been considered but are moot due to the new ground of rejections necessitated by the amendments.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                       /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        6/16/2021